 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Facsimile: (916) 447-2988
 4

 5 Attorney for:
   ALYSSA BRULEZ
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                        CASE NO. 15-0189 GEB
10
                                Plaintiff,            STIPULATION AND ORDER TO MODIFY
11                                                    CONDITIONS OF PRETRIAL RELEASE
                          v.
12
     ALYSSA BRULEZ
13                              Defendant

14

15

16               It is hereby stipulated by Counsel for the Government, Assistant United States Attorney,
17        Michael Beckwith and Defense Counsel, Dina L. Santos; Counsel for Defendant, Alyssa Brulez,
18
          that the below conditions be modified as follows due to the dismissal of counts 2 and 3 of the
19
          indictment. All parties are in agreement considering the motion to dismiss counts 2 and 3 of the
20
          Indictment with the remaining charge being Misprision of a Felony.
21

22               All conditions regarding restrictions involving minors, internet use, computer use,

23        location monitoring and curfew will be removed. The condition of employment and counseling

24        will also be removed, as Defendant is pregnant with her fourth child and the employment
25        condition is not seen as necessary. The condition regarding counseling was suspended in 2018 at
26
          the request of Ms. Brulez’s counselor.
27
                 All other conditions would remain in full force and effect.
28
                                                      1

30
 1                Pretrial Services has suggested these modifications and is supportive of this modification.

 2         The Sixth Amended Condition of Release is attached for the Courts review.
 3

 4    Dated: Dec. 20, 2020                                 /s/ Dina L. Santos
                                                           DINA SANTOS, ESQ.
 5                                                         Attorney for Alyssa Brulez

 6

 7

 8 Dated: Dec. 20, 2020                                 /s/ Michael Beckwith
                                                        MICHAEL BECKWITH
 9                                                      Assistant United States Attorney
10

11
                                                   ORDER
12

13 IT IS SO ORDERED:

14

15 Dated: December 20, 2019

16 ///

17 ///

18
     ///
19
     ///
20
     ///
21
     ///
22

23 ///

24 ///

25 ///

26
     ///
27
                     SIXTH AMENDED SPECIAL CONDITIONS OF RELEASE
28
                                                       2

30
 1                                                            Re: Brulez, Alyssa
                                                              No.: 2:15-CR-00189-GEB-2
 2
                                                              Date:December 20, 2019
 3

 4   1. You shall report to and comply with the rules and regulations of the Pretrial Services Agency;

 5   2. You shall report in person to the Pretrial Services Agency on the first working day following your
        release from custody;
 6
     3. You are to reside at a location approved by the pretrial services officer and not move or absent
 7
        yourself from this residence for more than 24 hours without the prior approval of the pretrial
 8      services officer;
 9   4. You shall cooperate in the collection of a DNA sample;
10   5. Your travel is restricted to the Eastern District of California unless otherwise approved in advance
11      by the pretrial services officer;

12   6. You shall not obtain a passport or other travel documents during the pendency of this case;

13   7. You shall not possess a firearm/ammunition, destructive device, or other dangerous weapon;
        additionally, you shall provide written proof of divestment of all firearms/ammunition currently
14
        under your control;
15
     8. You shall refrain from excessive use of alcohol or any use of a narcotic drug or other controlled
16      substance without a prescription by a licensed medical practitioner; and you shall notify Pretrial
        Services immediately of any prescribed medication(s). However, medicinal marijuana, prescribed
17
        or not, may not be used;
18
     9. You shall not associate or have any contact with your co-defendants or any victims in this case
19      unless in the presence of counsel or otherwise approved in advance by the pretrial services officer;
20   10. You shall report any contact with law enforcement to your pretrial services officer within 24 hours;
21   11. You must not operate a motor vehicle without a valid driver’s license and proof of insurance; and
22
     12. You must make reasonable efforts to begin making payments and provide proof of payment to
23       Pretrial Services for all traffic fines, fees, and citations in a timely manner.

24

25

26

27

28
                                                      3

30
